DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Taki (US PG Pub 2015/0069694).
For claim 1:  Taki teaches a sheet processing control method of controlling a sheet processing apparatus 100, the sheet processing apparatus comprising: a first tray 11, a second tray 14, and a third tray 43 on which sheets can be stacked; a sheet conveying device capable of selectively executing a first conveyance process (see Fig. 4, option of ACT 006, paragraph 39) of conveying the sheets on the first tray 11 one by one along a first conveyance path 21 and then discharging the sheets onto the second tray 14, a second conveyance process (see Fig. 4, option of ACT 007) of conveying the sheets on the first tray 11 one by one along a second conveyance path 22 and then discharging the sheets onto the third tray 43, or a third conveyance process of conveying the sheets on the third tray 43 one by one along a third conveyance path and then discharging the sheets onto the second tray 14 (see Fig. 6, ACT 101-ACT 107); and a sheet processing portion configured to execute a process set in advance on the sheets conveyed by the first conveyance process or the second conveyance process (see Figs. 4 and 6), the sheet processing control method comprising: executing a first control when a first start event set in advance occurs, the first control causing the sheet conveying device to selectively execute the first conveyance process or the second conveyance process (see Fig. 4, performing the process of Fig. 4), recording conveyance history information in a storage device, the conveyance history information indicating by which of the first conveyance process and the second conveyance process each of the sheets on the first tray has been conveyed in the first control, (see paragraph 24, determining when a sheet is supplied to the sheet stacking section 40 by detecting the quantity and number of sheets on the tray, when a sheet is transported to the tray, the controller records an incrementing of the number of sheets) and executing a second control (Fig. 6) when a second start event set in advance occurs (paragraph 46-47), the second control causing the sheet conveying device to sequentially select the first conveyance process or the third conveyance process for each of the sheets based on the conveyance history information and execute the selected process (see Fig. 6, operating ACT 103 as the first conveyance process, operating ACT 102 as a third conveyance process).
For claim 3:  Taki teaches the method of claim 1 above, and also furnishes the sheet processing apparatus (see rejection of claim 1 above).
For claim 6:  Taki teaches the apparatus of claim 3 and further teaches that the sheet processing portion 100 includes an image reading portion 13 configured to read images (see Figs. 4 and 6, ACT 003 and ACT 105)  formed on the sheets.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taki (US PG Pub 2015/0069694) in view of Brand et al. (US PG Pub 2004/0046805).
For claim 2:  Taki teaches all of the limitations of claim 2 except comprising: displaying information in a display device at a point in time after the first control starts and before the second control starts, the information providing guidance on how one or more of the sheets on the second tray are moved onto the first tray.  However, Brand et al. teaches an information display which displays corresponding information about the sheet transport.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Taki for the purpose of informing the user of the sheet transport.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taki (US PG Pub 2015/0069694) in view of Yahata et al. (US PG 2011/0211033).
For claim 4:  Taki teaches the sheet processing apparatus according to claim 3, wherein the second tray 14 is disposed below the first tray 11, the third tray 43 is disposed at a position away from the first tray 11 and the second tray 14 in a first direction set in advance (see Fig. 1, the first direction in this case is the vertical direction), the first conveyance path includes a first incoming path (see Fig. 1, the path from roller at tray 11 through system 70 to the bend) extending from a first entrance corresponding to the first tray 11, a return path (see Fig. 1, the region 21 curving the paper from going right to left to up to down back to pathway 23), and a first outgoing path (see Fig. 1, the path above element 33 analogous to pathway 23 for tray 14) connected to the return path 21 to lead to a first exit corresponding to the second tray 14, the second conveyance path includes the first incoming path and a second outgoing path 22 connected to the first incoming path to lead to a second exit 41 corresponding to the third tray 43, and the third conveyance path includes the first outgoing path and a second incoming path 22 extending from a second entrance 42 corresponding to the third tray 40 to be connected to the first outgoing path (being the pathway through 70).
Taki does not teach that the first incoming path extends in the first direction and the return path extends in a second direction opposite the first direction.  However, Yahata et al. teaches that the supply and final tray of an erasing apparatus to be vertically stacked and laterally spaced from the printer body (see Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Taki by providing the source and final trays being the first and second trays as vertically stacked outside of the printer body as taught by Yahata et al. for the purpose of allowing easy access to the supplying and delivered papers.  In combination, the tray in the print body is spaced in the lateral direction, and the conveyance paths extend in the first direction being a lateral direction from the tray to the printing body and a second opposite direction opposed to this first direction.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taki (US PG Pub 2015/0069694) and Yahata et al. (US PG 2011/0211033) as applied to claim 4 above in view of Kondo et al. (US PG Pub 2011/0058829).
For claim 5:  The combination of Taki and Yahata et al. teaches all of the limitations of claim 5 except a thickness sensor configured to determine a thickness of each of the sheets conveyed along the first incoming path, wherein in the first control, the control portion selects which of the first conveyance process and the second conveyance process is to be executed by the sheet conveying device based on a result of determination by the thickness sensor.
However, Kondo et al. teaches a thickness sensor configured to determine a thickness of each of the sheets and then select which process is to be executed based on the thickness sensor (see paragraph 96).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Taki and Yahata et al. to provide a thickness sensor to determine a thickness of the sheet to determine the pathway for the sheet as taught by Kondo et al. for the purpose of preventing jamming.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID H BANH/             Primary Examiner, Art Unit 2853